          Case 5:21-cv-00236-HE Document 32 Filed 09/07/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LEE ANTHONY LOGGINS,                            )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )          NO. CIV-21-0236-HE
                                                )
MICHAEL BOWLING, et al.,                        )
                                                )
                      Defendants.               )

                                           ORDER

       Plaintiff Lee Anthony Loggins, a state prisoner appearing pro se and in forma

pauperis, filed this case alleging defendants violated his constitutional rights. Pursuant to

28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Gary M.

Purcell for initial proceedings. After reviewing plaintiff’s amended complaint, Judge

Purcell issued a Report and Recommendation recommending that the claims be dismissed.

       Plaintiff has objected to the Report, which triggers de novo review of the matters to

which objection has been made.1 However, nothing in plaintiff’s objection addresses in an

understandable fashion the various rationales relied on by Judge Purcell in making his

recommendation that the claims be dismissed.

       Accordingly, for substantially the reasons set forth in the Report and

Recommendation, the Report and Recommendation is ADOPTED. Plaintiff’s claims



1
  Plaintiff also filed a second amended complaint [Doc. #25] which adds approximately 70
additional pages to his 80-page amended complaint, but little in the way of substance. The second
amended complaint also does not address the deficiencies identified in the Report and
Recommendation and will be stricken for failure to comply with Fed.R.Civ.P. 15(a)(2).
         Case 5:21-cv-00236-HE Document 32 Filed 09/07/21 Page 2 of 2




against Bowling, Witterhold, Crowe & Dunlevy, Spanich, Moore, Redman, Miskel, Henry,

McNeil, Lon Darley, and Janice Darley are DISMISSED with prejudice. Plaintiff’s

remaining claims are DISMISSED without prejudice.

      IT IS SO ORDERED.

      Dated this 7th day of September, 2021.




                                          2
